PER CURIAM.
Appellant entered pleas to felony aggravated assault and misdemeanor harassment of a witness. He was sentenced to three days in jail on the misdemeanor, with credit for three days time served. On the felony, he was placed on probation and required to serve 364 days in jail, to run consecutively to the misdemeanor sentence. The cumulative sentences of 367 days were excessive by two days. See Singleton v. State, 554 So.2d 1162 (Fla.1990); Kline v. State, 509 So.2d 1178 (Fla. 1st DCA 1987); § 922.051, Fla.Stat. (1995). The sentences are therefore vacated and this case is remanded for resentencing.
ALLEN, WEBSTER and MICKLE, JJ., concur.